Abatement Order filed September 4, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00440-CR
                                 ____________

             EX PARTE VIDAL ALEXANDER REYES, Appellant



             On Appeal from the County Criminal Court at Law No. 10
                               Harris County, Texas
                          Trial Court Cause No. 1946698


                             ABATEMENT ORDER

      The reporter’s record in this case was due June 12, 2014. See Tex. R. App.
P. 35.1. On June 25, 2014, this court ordered the court reporter to file the record
within 10 days. The record was not filed. On July 16, 2014, this court again
ordered the court reporter to file the record within 10 days. When the court
reporter failed to file the record as ordered, this court ordered the court reporter to
file the record within 10 days, and instructed the court reporter that if the record
was not filed, the court would order the trial court to conduct a hearing to
determine the reason for failure to file the record. On July 16, 2014, the court
reporter informed the court that payment arrangements had not been made for the
record. On August 01, 2014, the court reporter informed this court that payment
arrangements had been made for the record, and her time to file was extended to
July 28, 2014. On August 04, 2014, she filed a motion for extension of time to file
the record which was granted until August 11, 2014. The record has not been filed
with the court. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the County Criminal Court at Law No. 10 to
conduct a hearing at which the court reporter, appellant’s counsel, and appellee’s
counsel shall participate (a) to determine the reason for failure to file the record;
(b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We order the court to
prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed
with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM